Exhibit 10.3

 

CERTAIN MATERIAL (INDICATED BY [***]) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SERVICE AGREEMENT

 

This Service Agreement (the “Agreement”) made as of June 20, 2011 (the
“Effective Date”) by and between VENTIV COMMERCIAL SERVICES, LLC, a New Jersey
limited liability company (“Ventiv”) and DEPOMED, INC., a California corporation
(“Client”).  Ventiv and Client may each be referred to herein as a “Party” and
collectively as the “Parties”.

 

1.             The Services - Ventiv will provide Client with a field force that
shall consist of one hundred and sixty-four (164) full-time sales
representatives (collectively the “Ventiv Sales Representatives”) who shall
Detail Client’s Product (as defined in Section 2 below), five (5) Regional
Training and Administrative Managers (each an “RTAM” and collectively the
“RTAMs”), one dedicated Project Manager and one shared National Business
Director.  The RTAMs, shared Project Manager, shared National Business Director
and the Ventiv Sales Representatives may collectively be referred to herein as
the “Project Team”.  The RTAMs shall be hired and employed by Ventiv will be
responsible for a variety of employee relations matters such as conflict
resolution and disciplinary actions with respect to the Ventiv Sales
Representatives as well as assisting with the implementation and administration
of human resources functions, operations and processes for the Project Team.  A
“Detail” means a face-to-face contact by a Ventiv Sales Representative with
Targets (identified by Client) and involves a presentation highlighting the
Product features and benefits for its approved indications.  The Ventiv Sales
Representatives shall distribute Product samples and Product Literature (as
defined in Section 3(a)(iii)) to Targets.  A “Target” is a physician identified
by Client and validated by Ventiv (for the fee set forth in Exhibit A,
Section IV(d)) as a potential prescriber for the Products.  In connection with
the promotion of Client’s Products, Ventiv shall provide the following services
(collectively, the “Services”):

 

(a)           Implementation - (i) recruit and train the Ventiv Sales
Representatives, with training consisting of five (5) days of home study and
five (5) days of initial training to occur prior to Deployment (as defined in
Section 1(b) below), (ii) develop program procedures, (iii) implementation of
the call plan (which shall be established and maintained by Client) for use by
the Ventiv Sales Representatives in detailing Client’s Product, (iv) customize
program processes, and (v) establish program performance parameters, goals and
metrics.

 

(b)           Deployment - (i) Deployment of the Ventiv Sales Representatives
(salary, possible bonus, fleet vehicle, benefits, and table PC), (ii) Deployment
of the RTAMs (salary, possible bonus, benefits and table PC); (iii) office
costs/operational supplies; and (iv) operational support.  The Parties
anticipate that the Ventiv Sales Representatives will begin employment on or
about [***] and will be deployed and commence detailing the Product on or about
[***] (the “Deployment” or “Deployment Date”).

 

(c)           Meetings - The length of training and, POA meetings shall be
determined by Client.  All meetings shall be billed to Client as a pass-through
expense (other than initial training pursuant to Section 1 (a) above) in
accordance with a budget for each such meeting

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

provided in advance by Client.

 

(d)           Reports - Ventiv shall provide Client with standard reports in
accordance with Exhibit C attached hereto.  Any customized or “non-standard”
reports (i.e., reports requiring material changes in the nature of the data or
formatting) requested by Client shall be prepared by Ventiv for Client and
Client shall pay Ventiv [***] Dollars ($[***]) per hour for the preparation of
such customized or “non-standard” reports.

 

(e)           Sample Accountability - Ventiv shall implement a sampling program
(including sample accountability) in accordance with Exhibit B attached hereto. 
The sampling program shall be consistent with all applicable state and federal
laws as well as all statutes, laws, ordinances, rules and regulations of all
governmental and regulatory authorities (collectively, the “Laws”), including
but not limited to the Prescription Drug Marketing Act and its implementing
regulations (“PDMA”).  Client shall be responsible for shipment of Product
samples and literature to the Ventiv Sales Representatives in accordance with
PDMA guidelines and shall confirm and provide documentation of such shipments to
Ventiv within twenty-four hours.  Ventiv will reconcile such shipping
information and Client will investigate all discrepancies.  Ventiv shall provide
reasonable cooperation in connection with investigations conducted by Client. 
Client is responsible for taking all action required or suggested by the Food
and Drug Administration (“FDA”), including but not limited to: reporting of
adverse events, confirming all returned samples and, where applicable, notifying
the FDA, and all supplemental communications with respect to any of the above.

 

(f)            Compliance with Laws - Ventiv shall be responsible for
(i) ensuring that the Services under this Agreement are performed in compliance
with all Laws; (ii) ensuring that only Product Literature approved by Client are
distributed by the Ventiv Sales Representatives; (iii) promoting the Product in
a manner that complies in all respects with Laws, including but not limited to,
the Federal Food, Drug and Cosmetic Act (“FDCA”), PDMA, the healthcare fraud and
abuse laws (including but not limited to the federal healthcare program
antikickback statute, 42 U.S.C. § 1320a-7b(b)), and the PhRMA Code on
Interactions with Healthcare Professionals; (iv) reasonably cooperating with
Client, at Client’s expense, to conduct any necessary recalls of the Product
and/or Product Literature; and (v) ensuring that no employee of Ventiv
responsible for any of the Services of this Agreement have been debarred or
excluded from participating in any federal healthcare program.

 

(g)           Identification and Validation of Targets.  Client shall identify
the Targets and Ventiv shall validate such Targets.  The fee for such validation
services is set forth on Exhibit A attached hereto.

 

(h)           The territory where the Product will be promoted will be the
United States (the “Territory”).

 

2.           The Product; Right to Sell; Market - Client’s Product is Gralise
(the “Product”). The Product shall be promoted by Ventiv under trademarks owned
by or licensed to Client and is a product which is either owned by Client and/or
as to which Client has all lawful authority necessary to market and sell the
Product.  This Agreement does not constitute a grant to Ventiv

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

2

--------------------------------------------------------------------------------


 

of any property right or interest in the Product, trademarks, patents or patent
applications owned by or licensed to Client and/or any other intellectual
property rights which Client owns now or in the future.  Ventiv recognizes the
validity of and the title to all of Client’s owned or licensed trademarks, trade
names and trade dress in any country in connection with the Product, whether
registered or not.  Client represents to Ventiv that to the best of its
knowledge, neither the trademarks, trade names or trade dress referenced above,
nor the promotion of the Product by Ventiv, infringes on any intellectual
property or product marketing rights of any third party.

 

3.           Client Responsibilities - (a)  Client shall be responsible for:

 

(i)            identification of Targets and provision of a Target list and
Territory alignment,

 

(ii)           establishment and maintenance of a call plan (the “Call Plan”)
for use by the Ventiv Sales Representatives in detailing Client’s Product,

 

(iii)          production and distribution of Product samples and Product
promotional materials and literature (collectively, the “Product Literature”) to
Ventiv in accordance with all applicable Laws, including but not limited to the
PDMA,

 

(iv)          reviewing and approving all of its Product Literature and for
ensuring all such materials comply with all Laws.

 

(v)           hiring Client Manager(s), all of whom shall be Client employees
and Client shall be responsible for salary, bonus, benefits and all employment
matters with respect to such Client Managers,

 

(vi)          informing Ventiv promptly of any changes which Client believes are
necessary or appropriate in the Product Literature or in information concerning
the Product in order to be in compliance with all Laws,

 

(vii)         working with Ventiv to design, manage and implement the incentive
compensation bonus plan for the Ventiv Sales Representatives,

 

(viii)        obtaining third party data, and

 

(ix)           timely responding to any and all inquiries concerning a Product
from any licensed practitioner.

 

(b)           Client acknowledges that Ventiv is a service provider and is being
retained pursuant to the terms set forth herein.  Client will design a marketing
and promotion program (the “Program”), to be followed, implemented, managed and
supported by Ventiv. Client represents and warrants that it is responsible for
ensuring the Program (i.e., Program design, Targets, Territory alignment, Call
Plan, Program materials, Product Literature, etc.) adheres to all Laws.  Ventiv
represents and warrants that it will properly adhere to the designed Client
Program and ensure implementation of Client’s Program adheres to all Laws.

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

3

--------------------------------------------------------------------------------


 

4.           Training - The training responsibilities of the Parties are as
follows:

 

(a)           Ventiv shall be responsible for training members of the Project
Team concerning: selling skills, Ventiv human resource policies, procedures and
administration and other applicable Ventiv internal human resource and general
compliance policies and procedures.

 

(b)           Client shall be responsible for training members of the Project
Team concerning all Product specific information including Product complaint
handling procedures, applicable specific Client health care compliance policies
and Client customer service policies and procedures, orientation to Client’s
business, compliance with all Laws, and adverse event reporting policies and
procedures.  The Parties agree to work together to mutually determine if, when,
and at what cost additional training shall be provided to members of the Project
Team.

 

5.           Ventiv Compensation - Ventiv shall receive compensation for the
Services provided hereunder as set forth in Exhibit A attached hereto and made a
part hereof.

 

6.           Confidentiality; Ownership of Property (a) During the performance
of the Services contemplated by this Agreement, each Party may learn
confidential, proprietary, and/or trade secret information of the other Party
(“Confidential Information”).  The Party disclosing Confidential Information
shall be referred to as the “Disclosing Party” and the Party receiving
Confidential Information shall be referred to as the “Receiving Party.”

 

Confidential Information means any information, unknown to the general public,
which is disclosed by the Disclosing Party to the Receiving Party under this
Agreement.  Confidential Information includes, without limitation, technical,
trade secret, commercial and financial information about either Party’s
(a) research or development; (b) marketing plans or techniques, contacts or
customers; (c) organization or operations; (d) business development plans (i.e.,
licensing, supply, acquisitions, divestitures or combined marketing);
(e) products, licenses, trademarks, patents, other types of intellectual
property or any other contractual rights or interests (including without
limitation processes, procedures and business practices involving trade secrets
or special know-how) and (f) in the case of Ventiv, the names, addresses, phone
numbers and work assignments of Ventiv employees.  The Receiving Party shall
neither use nor disclose Confidential Information of the Disclosing Party for
any purpose other than is specifically allowed by this Agreement.

 

Upon the expiration or termination of this Agreement, the Receiving Party shall
return to the Disclosing Party all tangible forms of Confidential Information,
including any and all copies and/or derivatives of Confidential Information made
by either Party or their employees as well as any writings, drawings,
specifications, manuals or other printed or electronically stored material based
on or derived from, Confidential Information.  Any material or media not subject
to return must be destroyed.  The Receiving Party shall not disclose to third
parties any Confidential Information or any reports, recommendations,
conclusions or other results of work under this Agreement without prior consent
of an officer of the Disclosing Party.  The obligations set forth in this
Section 6, including the obligations of confidentiality and non-use shall be
continuing and shall survive the expiration or termination of this Agreement and
will continue for a period of five (5) years therefrom.

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

4

--------------------------------------------------------------------------------


 

The obligations of confidentiality and non-use set forth herein shall not apply
to the following: (i) Confidential Information at or after such time that it is
or becomes publicly available through no fault of the Receiving Party;
(ii) Confidential Information that is already independently known to the
Receiving Party as shown by prior written records; (iii) Confidential
Information at or after such time that it is disclosed to the Receiving Party by
a third party with the legal right to do so; (iv) Confidential Information
required to be disclosed pursuant to judicial process, court order or
administrative request, provided that the Receiving Party shall so notify the
Disclosing Party sufficiently prior to disclosing such Confidential Information
as to permit the Disclosing Party to seek a protective order.

 

(b)           All materials and documents supplied to either Party during the
Term of this Agreement, including but not limited to sales force automation
software, report designs, and sales training materials shall be the sole and
exclusive property of the originator of those materials and developments.  Each
Party agrees to hold all such property and developments, confidential in
accordance with this Section 6 of the Agreement.

 

7.           Independent Contractors  (a) Ventiv and its directors, officers,
employees and all members of the Project Team are at all times independent
contractors with respect to Client.  No member of the Project Team shall be
deemed to be an employee of Client.  Ventiv is solely responsible for
withholding federal, state, or local income tax or other payroll tax of any kind
on behalf of its employees.  Ventiv employees are not eligible for, are not
entitled to, and shall not participate in any of Client’s benefit plans or
programs, including but not limited to, any pension plan, welfare plan, profit
sharing plan or any other “employee pension benefit plan”, or insurance plan or
any other “employee welfare benefit plan” or “employee benefit plan” (as those
terms are defined by the Employee Retirement Income Security Act of 1974, as
amended) or any other plan, program, fringe, award, bonus, perquisite or other
benefit (such as, but not limited to, vacation and holiday pay) incident to
employment offered from time to time by Client.  Ventiv is responsible for the
payment of all required payroll taxes, whether federal, state, or local in
nature, including, but not limited to income taxes, Social Security taxes,
Federal Unemployment Compensation taxes, and any other fees, charges, licenses,
or similar payments required by law.

 

(b)             Ventiv shall not be responsible for any cost, however,
attributable to: (i) any actions by Client that caused a person provided by
Ventiv to perform services under this Agreement to be reclassified as an
employee of Client, (ii) any unlawful or discriminatory acts of Client, and
(iii) any benefits payable under any employee benefit plan (as such term is
defined Section 3(3) of ERISA), and any other incentive compensation, stock
option, stock purchase, incentive, deferred compensation, supplemental
retirement, severance and other similar fringe or employee benefit plans,
programs or arrangements that may be sponsored at any time by Client or any of
its Affiliates that cause any Ventiv employee to be reclassified as an employee
of Client.

 

8.           Ventiv Personnel  (a) Client may not employ or retain any Ventiv
employee performing services pursuant to this Agreement during the Term of this
Agreement or within [***]  after the termination of this Agreement without the
prior written approval of Ventiv, which may be withheld by Ventiv in its sole
and absolute discretion.

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

5

--------------------------------------------------------------------------------


 

(b)  Unless as otherwise set forth in Section 12 below, Client agrees during the
Term of this Agreement and for [***] thereafter not: (i) to provide any contact
information (including name, address, phone number or e-mail address) concerning
any Project Team member to any third party which provides or proposes to provide
to Client services that are the same or are substantially similar to the
Services being provided by Ventiv pursuant hereto, or (ii) to assist actively in
any other way such a third party in employing or retaining a Project Team member
for such purpose.  Client shall pay or cause the third party to pay Ventiv
$[***] for each Ventiv employee so employed or retained as liquidated damages
for breach of this Section 8(b).

 

9.           Indemnification and Limitation of Liability  (a) Ventiv shall
indemnify and hold Client, its officers, directors, agents and employees
harmless from and defend against any and all third party liabilities, losses,
proceedings, actions, damages, claims or expenses of any kind, including costs
and reasonable attorneys’ fees which result from: (i) any negligent or willful
acts or omissions by Ventiv, its agents, directors, officers, or employees, or
(ii) any material breach of this Agreement by Ventiv, its agents, directors,
officers or employees.

 

(b)  Client shall indemnify and hold Ventiv, its officers, directors, agents,
and employees harmless from and defend against any and all third party
liabilities, losses, proceedings, actions, damages, claims or expenses of any
kind, including costs and reasonable attorneys’ fees which result from: (i) any
negligent or willful acts or omissions by Client, its agents, directors,
officers or employees, (ii) any material breach of this Agreement by Client, its
agents, directors, officers, or employees, (iii) any claim that the Client
Program or Detailing of the Product (including, without limitation, the patents
listed in the Orange Book for the Product) and/or use of Client’s name or any
Product Literature, infringes the intellectual property rights of a third party,
or (iv) the Products, including but not limited to any product liability claims,
whether arising out of warranty, negligence, strict liability (including
manufacturing, design, warning or instruction claims) or any other product based
statutory claim.

 

(c)  Any indemnity available hereunder shall be dependent upon the Party seeking
indemnity providing prompt written notice to the indemnitor of any claim or
lawsuit giving rise to the indemnity provided, however, that failure to comply
with this notice requirement shall not reduce the indemnitor’s indemnification
obligation except to the extent that the indemnitor is prejudiced as a result. 
Thereafter, the indemnitor shall have control over the handling of the claim or
lawsuit, and the indemnitee shall provide reasonable assistance to the
indemnitor in defending the claim.  The indemnitee may participate, at its own
cost, in the handling of the claim.

 

(d)  Client shall reimburse Ventiv for all reasonable actual out-of-pocket
expenses incurred by Ventiv in connection with responses to subpoenas and other
similar legal orders issued to Ventiv in respect to Client’s Product or the
Services performed under this Agreement. However, Client shall have no
obligation to reimburse Ventiv for any such expenses (and to the extent paid by
Client to Ventiv, shall be repaid by Ventiv to Client) arising out of, in
connection with or otherwise relating to actions or omissions of Ventiv or its
employees, officers, directors and/or affiliates that violate this Agreement or
Law.

 

(e)     Neither Party shall be liable to the other Party with respect to any
subject matter

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

6

--------------------------------------------------------------------------------


 

of this Agreement under any contract, tort, negligence, strict liability, breach
of warranty (express or implied) or other theory for any indirect, incidental,
special, exemplary, punitive or consequential damages, nor for any loss of
revenues or loss of profits, even if advised of the possibility of such
damages.  For clarification, this limitation shall not apply to the parties
indemnification obligations set forth in Sections 9(a) and 9(b) above, and
Client’s reimbursement obligations set forth in Section 9(d) above.  As further
clarification, this Section 9(e) is not intended to restrict or prevent either
Party from seeking and obtaining direct damages for a breach of this Agreement.

 

10.        Term - The Agreement shall be in effect as of the Effective Date and
shall remain in effect until the second anniversary of the Deployment Date (the
“Term”).  The period from the Deployment Date until the day prior to the one
year anniversary of the Deployment Date shall be referred to herein as “Year
One” and the period from the one year anniversary of the Deployment Date through
the end of the Term shall be referred to herein as “Year Two”.  This Agreement
will renew for additional periods of one year each (each an “Additional Term”),
upon written agreement by the Parties to be executed at least ninety (90) days
prior to the end of the Term.  The compensation to Ventiv for any Additional
Term must be agreed upon and set forth in the written agreement between the
Parties.

 

11.        Termination - (a)     This Agreement may be terminated by Ventiv or
Client by providing the other Party with written notice as follows:

 

(i)            by Ventiv, if payment to Ventiv by Client is not made when due
and such payment is not made within ten (10) days from the date of notice to
Client of such nonpayment; or

 

(ii)           by either Party, in the event that the other Party has committed
a material breach of this Agreement and such breach has not been cured within
thirty (30) days of receipt of written notice from the non-breaching Party of
such breach; or

 

(iii)          by either Party, in the event that the other Party has become
insolvent or has been dissolved or liquidated, filed or has filed against it, a
petition in bankruptcy and such petition is not dismissed within sixty (60) days
of the filing, makes a general assignment for the benefit of creditors; or has a
receiver appointed for a substantial portion of its assets; or

 

(iv)          by Client providing Ventiv with at least [***] prior written
notice; provided however, under no circumstances shall the actual termination
date be prior to the [***] anniversary of the Deployment Date; or

 

(v)           by Ventiv providing Client with at least [***] prior written
notice; provided however, under no circumstances shall the actual termination
date be prior to the [***] anniversary of the Deployment Date.

 

(b)           In the case of: (i) any termination of this Agreement by Client or
Ventiv under Section 11 of this Agreement (other than termination by Client
pursuant to Section 11(a)(ii) or (iii)), or (ii) upon Client conducting a
Conversion pursuant to Section 12 of this

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

7

--------------------------------------------------------------------------------


 

Agreement, or (iii) at the end of Term (or any Additional Term), Client shall
(in addition to all other payment obligations under this Agreement) promptly pay
(or if paid by Ventiv, promptly reimburse Ventiv): the amount due any lessor or
rental agent of the equipment leased or owned by Ventiv and provided exclusively
to Client’s employees (i.e., fleet vehicles, laptops, handheld PDA’s, etc.
(collectively, the “Equipment”)), for any early termination of the lease or
rental agreement.  Ventiv shall make a good faith effort to mitigate Client’s
liability for such amount due by attempting to reassign the Equipment for use in
connection with services being provided by Ventiv to a third party.  In
addition, Client may elect to either: (x) in the event the Equipment is owned by
Ventiv, transfer the Equipment and pay an amount equal to the net book value (if
any) of the Equipment on the books of Ventiv at the time of the transfer event,
or in the event the Equipment is subject to a lease or finance lease, the
Equipment may be transferred to Client (subject to the last sentence of this
Section 11(b) and Client shall assume the responsibility for all further
payments due (including costs associated with the transfer), or (y) pay Ventiv
the net loss to Ventiv on such Equipment determined by the difference between
the net book value of such Equipment and the actual net price received by Ventiv
for the disposal of such Equipment, plus any amounts due by Ventiv in connection
with the lease or rental termination and costs associated with the disposal of
said Equipment.  Any proposed transfer of Equipment shall be subject to Client
establishing its own relationship and credit with the entity that Ventiv
contracted with to lease or rent such Equipment.

 

(c)           Upon the effective date of such termination, the parties shall
have no further obligation to each other (other than those set forth in Sections
3(b), 6, 7, 8, 9, 12, and 13 (i)), except that Client shall pay the amounts set
forth or provided for in Exhibit A of this Agreement through the actual date of
termination.

 

12.        Conversion (Selective Hiring and Block Conversion)

 

(a)           Notwithstanding Section 8 of this Agreement, during the Term (or
any Additional Term) and after the Deployment Date, Client may solicit, employ
or retain one or more Ventiv Sales Representatives performing Services hereunder
(a “Selective Hiring”).  Client shall give sixty (60) days prior written notice
to Ventiv of any Selective Hiring.  Should there be Selective Hiring by Client,
Ventiv will backfill the respective position so as to maintain the previously
agreed upon number of Ventiv Sales Representatives performing Services
hereunder.  In the event Client wishes to implement a Selective Hiring during
the Term (or any Additional Term), Client shall pay Ventiv $[***] as a
recruitment fee for each replacement/backfill Ventiv Sales Representative.

 

(b)           Notwithstanding Section 8 of this Agreement, Client may solicit,
employ or retain one or more Ventiv Sales Representatives performing Services
hereunder and Ventiv shall not backfill the respective position (a “Block
Conversion”) provided that: (i) such hiring may not occur prior to the first
anniversary of the Deployment Date (as defined in Exhibit A) and (ii) Client
provides at least ninety (90) days prior written notice to Ventiv of any Block
Conversion.  In the event Client wishes to implement a Block Conversion, Client
shall pay Ventiv a Conversion fee based upon the date of the actual Block
Conversion, in accordance with the following:

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

8

--------------------------------------------------------------------------------


 

 

 

[***]

 

Commencement of
[***] until [***]
anniversary of
Deployment Date

 

[***]
anniversary of
Deployment
Date until end of
[***]

 

After [***]

 

 

 

 

 

 

 

 

 

Ventiv Sales Representative Conversion Fee

 

No conversion permitted

 

$

[***]

 

$

[***]

 

$

[***]

 

(b)           Client understands and agrees that Ventiv cannot guaranty that any
Sales Representative will agree to participate in a Selective Hiring or Block
Conversion.

 

(c)           In the event Client implements a Selective Hiring or Block
Conversion, the Parties agree that any and all training materials made available
to the Ventiv Sales Representatives will be immediately returned to Ventiv, it
being understood and agreed that the Ventiv proprietary training modules
constitutes valuable and proprietary information of Ventiv and is subject to the
confidentiality obligations set forth in Section 6 of this Agreement.  Within
five (5) days of implementing a Selective Hiring or Block Conversion, Client
shall return to Ventiv any originals and copies of the Ventiv proprietary
training modules which had been in possession of the converted Ventiv Sales
Representatives.

 

(d)           In the event Client conducts a Selective Hiring or Block
Conversion (collectively, a “Conversion”) and the converted Ventiv Sales
Representative had been provided with use of a fleet automobile leased, rented
or owned by Ventiv and Client wishes to commence an arrangement with the fleet
vendor to assume such cars (and all associated costs and liabilities) under
Client’s name, the converted Ventiv Sales Representative may only to continue to
have access to such automobile following the Conversion if Client either:
(i) registers the fleet automobile under its name; or (ii) ensures that Ventiv
remains named as an additional insured under Client’s automobile insurance
policies until such time as the vehicle is registered in Client’s name (which
shall occur no later than three (3) months following the Conversion). The
Parties understand and agree that it is solely Client’s obligation to ensure one
of the above actions are taken and Client shall be responsible for indemnifying,
defending and holding Ventiv harmless for all damages resulting from Client’s
failure to take such action.  The Parties further agree that on the effective
date of the Conversion, Client shall destroy the Ventiv insurance card(s) in the
fleet vehicle(s) of the converted Ventiv Sales Representative.

 

13.        Miscellaneous  (a)  Each Party represents to the other that the
execution, delivery and performance of this Agreement by such Party has been
duly authorized by all requisite corporate action; that the Agreement
constitutes the legal, valid, and binding obligation of such Party, enforceable
in accordance with its terms (except to the extent enforcement is limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
generally and by general principles of equity); and that this Agreement and
performance hereunder does not violate or constitute a breach under any
organizational document of such Party or any contract,

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

9

--------------------------------------------------------------------------------


 

other form of agreement, or judgment or order to which such Party is a party or
by which it is bound.

 

(b)           Each Party undertakes to maintain appropriate insurance in
commercially reasonable amounts with financially capable carriers, including in
the case of Client product liability insurance in the amount of at least
$[***] million.  Each Party shall name the other Party as an additional insured
on all liability insurance coverage. In addition, upon written request, each
Party will provide the other with evidence of coverage complying with this
Section.

 

(c)           Neither Ventiv nor Client may assign this Agreement or any of its
rights, duties or obligations hereunder without the other Party’s prior written
consent, provided, however, that either Ventiv or Client may assign its rights,
duties and obligations as part of an acquisition of Ventiv or Client, as the
case may be, so long as the acquirer (i) is a financially capable business
entity and (ii) expressly assumes in writing those rights, duties and
obligations under this Agreement and this Agreement itself, and (iii) is not a
competitor of the other Party.

 

(d)           In the event Client elects to add a second product to be Detailed
by the Ventiv Sales Representatives, Client shall provide Ventiv with written
notice (the “Second Product Notice”).  Unless Ventiv provides written objection
to Client to the proposed additional product being Detailed by the Ventiv Sales
Representatives (for good cause set forth in the objection notice), within ten
(10) business days of Ventiv’s receipt of the Second Product Notice, the Parties
shall agree upon and execute an amendment to this Agreement setting forth all
terms and conditions applicable to the Detailing of the additional product by
the Ventiv Sales Representatives.  The Parties agree that the amendment shall
address additional pass-through costs associated with the additional product,
additional product training and impact on the Performance Fees (set forth in
Section III of Exhibit A).  The term “Product” as set forth herein shall be
defined to include such additional product identified in the executed amendment
to this Agreement.

 

(e)           This Agreement supersedes all prior arrangements and
understandings between parties related to the subject matter of this Agreement.

 

(f)            Noncompliance with the obligations of this Agreement (other than
payment obligations) due to a state of force majeure, the laws or regulations of
any government, regulatory or judicial authority, war, civil commotion,
destruction of facilities and materials, fire, flood, earthquake or storm, labor
disturbances, shortage of materials, failure of public utilities or common
carriers, and any other causes beyond the reasonable control of the applicable
Party, shall not constitute a breach of contract.

 

(g)           If any provision of this Agreement is finally declared or found to
be illegal or unenforceable by a court of competent jurisdiction, both parties
shall be relieved of all obligations arising under such provision, but, if
capable of performance, the remainder of this Agreement shall not be affected by
such declaration or finding.

 

(h)           This Agreement, including any attachments or exhibits entered into
hereunder, contains all of the terms and conditions of the agreement between the
parties and constitutes the

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

10

--------------------------------------------------------------------------------


 

complete understanding of the parties with respect thereto.  No modification,
extension or release from any provision hereof shall be affected by mutual
agreement, acknowledgment, acceptance of contract documents, or otherwise,
unless the same shall be in writing signed by the other Party and specifically
described as an amendment or extension of this Agreement.

 

(i)            Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, not including any dispute relating to patent
validity or infringement, shall be settled by arbitration administered by the
American Arbitration Association (“AAA”) under rules in effect on the effective
date of this agreement.  Prior to arbitration, under this section, the Parties
shall first attempt in good faith to resolve any controversy or claim among
themselves.  In the event resolution is not obtained within a reasonable time,
any Party may submit the dispute to arbitration five (5) business days following
written notice by one Party to the other Party. The arbitrator(s) shall apply
the law of the State of New York, without reference to rules of conflict of law,
to the merits of any dispute or claim not related to patent validity or
infringement.  Any other choice of law clause contrary in this Agreement
notwithstanding, the arbitration shall be governed by the United States
Arbitration Act.

 

Within 15 days after receipt of such demand, a Qualified Arbitrator, as defined
below, shall be named by the Arbitration Committee of the AAA.  A “Qualified
Arbitrator” means an arbitrator (i) selected from the AAA, (ii) who is neutral,
(iii) has experience resolving disputes of a similar nature to those at issue in
any arbitration hereunder and (iv) has either: (x) at least 10 years of judicial
experience or (y) at least 10 years of practice as a lawyer and at least 5 years
of experience as an arbitrator.

 

Except as provided in the following sentence, each party to any such matter
shall be responsible for its own costs and expenses incurred in connection with
the arbitration, including, without limitation, its attorneys’ and accountants’
fees and expenses.  The fees and expenses of the Qualified Arbitrator and any
administrative expenses of the AAA shall be divided between the parties.

 

The arbitration hearing shall take place in New York, New York or such other
location as the parties shall mutually agree (in writing), and shall be
concluded within 10 days of its commencement unless otherwise ordered by the
Qualified Arbitrator and the award thereon shall be made within 10 days after
the close of the submission of evidence.  The Qualified Arbitrator shall conduct
such evidentiary or other hearing as he or she deems necessary or appropriate
and such Qualified Arbitrator shall be entitled to review such records and
documents that the Qualified Arbitrator deems reasonably necessary or
appropriate.  An award rendered by the Qualified Arbitrator appointed pursuant
to this Agreement shall be final, binding and unappealable on all parties to the
proceeding and judgment on such award may be entered by any party in any court
having jurisdiction.

 

(j)            For the convenience of the Parties, this agreement may be
executed in counterparts and by facsimile or email exchange of pdf signatures,
each of which counterpart shall be deemed to be an original, and both of which
taken together, shall constitute one agreement binding on both Parties.

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

11

--------------------------------------------------------------------------------


 

(k)           Any notices required or permitted under this Agreement shall be
given in person or sent by first class, certified mail to:

 

Ventiv:

 

Ventiv Commercial Services, LLC
500 Atrium Drive
Somerset, New Jersey 08873
Attention:

 

with a copy to:

 

David S. Blatteis, Esq.
Norris, McLaughlin & Marcus, P.A.
721 Route 202-206
P.O. Box 5933
Bridgewater, NJ 08807-5933

 

Client:

 

Depomed Inc.
1360 O’Brien Drive
Menlo Park, CA 94025

 

Attention:  General Counsel

 

or to such other address or to such other person as may be designated by written
notice given from time to time during the term of this Agreement by one Party to
the other.

 

WHEREFORE, the parties hereto have caused this Agreement to be executed by their
duly authorized representatives.

 

 

VENTIV COMMERCIAL SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Paul Mignon

 

 

Name: Paul Mignon

 

 

Title: COO

 

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

12

--------------------------------------------------------------------------------


 

DEPOMED INC.

 

 

 

 

 

 

 

By:

/s/ Tammy Cameron

 

 

Name: Tammy Cameron

 

 

Title: Vice President, Finance

 

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

COMPENSATION - FIXED FEES, PASS-THROUGH COSTS,

PERFORMANCE FEES AND BILLING TERMS

 

I.              FIXED FEES

 

(a)           Implementation Fee

 

Client shall pay Ventiv $[***] for implementation fee associated with
performance of the Services.   An initial payment of $[***] shall be made within
ten (10) days of the date this Agreement is executed and the balance ($[***])
shall be paid no later than ten (10) days prior to the date Ventiv hires the
Ventiv Sales Representatives.

 

(b)           Fixed Monthly Fee

 

Commencing [***], Client shall pay Ventiv a Fixed Monthly Fee as follows:

 

PERIOD

 

FIXED MONTHLY FEE

 

Year One

 

$

[***]

 

Year Two

 

$

[***]

 

 

Payments for any partial month will be pro-rated.

 

(c)           Backfill Recruiting Fee

 

In the event a Ventiv Sales Representative ceases to be employed by Ventiv,
Ventiv shall backfill the vacated position and Client shall pay Ventiv a
backfill recruiting fee of $[***] for each backfill Ventiv Sales Representative
recruited and hired by Ventiv as a Ventiv Sales representative.  Notwithstanding
the above, in the event the Ventiv Sales Representative ceases to be employed by
Ventiv within [***] of the date such Ventiv employee was hired, there shall be
no backfill recruiting fee due from Client.  The training obligations of the
Parties with respect to backfill Ventiv Sales Representatives is set forth in
Section 4 of this Agreement.

 

(d)           [***]

 

[***]

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

14

--------------------------------------------------------------------------------


 

(e)           [***] -

 

[***]

 

II.            PASS-THROUGH COSTS

 

In addition to the Fixed Fees, certain expenses will be charged to Client on a
pass-through basis.  These expenses will be billed to Client at actual cost. 
Pass-through costs include:

 

·      Bonuses for the Ventiv Sales Representatives (plus applicable employer
portion of taxes)

·      Office supplies, tolls and parking for the Ventiv Sales Representatives

·      Costs for all meetings, including but not limited to POA, national and
training meetings

·      Travel and entertainment costs for Project Team

·      DME / marketing expense

·      Sales TRx data and any third party data

·      Interview expense (including travel and entertainment)

·      Turnover training

·      Sample storage

·      Backfill training and travel

·      Licensing and/or credentialing required for the Ventiv Sales
Representatives to provide the Services

 

III.           PERFORMANCE FEES

 

(a)           Included in the Monthly Fee (set forth in Section I(b) above, is
Ventiv’s annual management fee, a portion of which (the “Performance Fee”) is
subject to Company’s achievement of certain performance objectives in Year One
and Year Two.

 

(b)           The total annual Performance Fee in Year One is $[***] and the
total annual Performance Fee in Year Two is $[***].

 

(c)           The performance objectives for Year One are based on Product
[***], each as more fully described below (each a “Performance Objective” and
collectively, the “Performance Objectives”).  If Ventiv does not achieve the
Performance Objectives, Ventiv will credit Client in accordance with the
following.  In the event Ventiv exceeds certain Performance metrics, Ventiv
shall invoice Client for such amounts due, in accordance with the following. 
Performance objectives for Year Two shall be agreed upon by the Parties, in
writing, at least ninety (90) days prior to the commencement of Year Two.

 

(d)           Performance Objectives in Year One:

 

(1)           [***] Objective — [***] percent ([***]%) of the Performance Fee
shall be based on achievement [***] which shall be agreed upon by the Parties at
least thirty (30) days prior to the [***].

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

15

--------------------------------------------------------------------------------


 

(2)           [***] — [***] percent ([***]%) of the Performance Fee shall be
based on [***] percent ([***]%) of the [***] meeting the agreed upon [***],
unless otherwise agreed to by the Parties.

 

(3)           [***] Objective — [***] percent ([***]%) of the Performance Fee
shall be based on the [***] goal of having at least [***] percent ([***]%) of
the [***] agreed to by the Parties.  In the event [***] shall be excluded when
calculating the [***] Objective. Ventiv may achieve a portion of the [***]
Objective in accordance with the following chart:

 

PERCENTAGE OF [***]

 

PERCENTAGE OF
[***] ACHIEVED

 

[***]% - [***]%

 

[***]

%

[***]% - [***]%

 

[***]

%

[***]% - [***]%

 

[***]

%

[***]% - [***]%

 

[***]

%

 

(4)           Product [***] — [***] percent ([***]%) of the Performance Fee
shall be based on the [***] percent ([***]%), or an alternative [***] (as agreed
to by the Parties).  The Parties understand and agree that the [***].  The
Parties shall agree on the [***].

 

(5)           [***] to [***] — [***] percent ([***]%) of the Performance Fee
shall be based on [***] of the [***], at least [***] percent ([***]%) of the
time there are [***].

 

(6)           Average [***] Percentage — [***] percent ([***]%) of the
Performance Fee to be determined at the end of the Term, is based on [***].  The
[***] shall not be greater than [***] percent ([***]%) during [***] of the Term,
which reflects [***].  For clarification, the [***] shall be calculated once
[***].  In addition, [***] shall refer to a [***].  Ventiv may achieve a portion
of the [***] in accordance with the following chart:

 

Average [***] 

 

Percentage of [***] Achieved

 

Under [***]%

 

[***]

%

Between [***]% and [***]%

 

[***]

%

Between [***]% and [***]%

 

[***]

%

Between [***]% and [***]%

 

[***]

%

Between [***]% and [***]%

 

[***]

%

 

(e)           The metrics set forth above shall be used solely for the
calculation of the Performance Fee.  The failure to meet any of these metrics
shall not be considered a breach of the Agreement.

 

(f)            The Parties agree that achievement or nonachievement of one of
the Performance Objectives does not impact or effect achievement or
nonachievement of the other Performance

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

16

--------------------------------------------------------------------------------


 

Objectives.

 

(g)           In the event this Agreement is terminated prior to the end of the
Term, the Parties shall determine if the Performance Objectives have been
achieved through the actual termination date; it being understood and agreed
that Ventiv shall be entitled to receive all Performance Fees earned (including
a pro rata portion) through the actual termination date.

 

IV.           MISCELLANEOUS SERVICES

 

(a)           Realignment and Call Plans - See Exhibit B attached hereto.

 

(b)           Ventiv IC Plan - Ventiv shall manage an incentive compensation
program for Ventiv Sales Representatives at no cost to Client.

 

(c)           Client IC Plan - Client shall design an incentive compensation
program for the Client District Mangers, Regional Directors and RTAMS and shall
provide such plan to Ventiv in writing when completed.  Ventiv shall provide the
incentive compensation calculation pursuant to Client’s incentive compensation
program at no cost to Client (unless customized, ad-hoc or non-standard reports
are requested by Client, in which case Section 1(d) of the Agreement shall
apply).  Client is solely responsible for paying its employees amounts due
pursuant to Client’s incentive compensation program.

 

(d)           State License Validation Fees

 

Client shall pay Ventiv a one-time set up fee of $[***] and a per-lookup fee in
accordance with the following:

 

PERIOD

 

AUTOMATED
LOOKUP

 

MANUAL LOOKUP

 

Year One

 

$[***] per lookup

 

$[***] per lookup

 

Year Two

 

$[***] per lookup

 

$[***] per lookup

 

 

(e)           In the event Client elects to use IREP (proprietary software),
Client shall pay Ventiv an incremental monthly fee of $[***] per user per month.

 

V.            BILLING TERMS

 

The Implementation Fee shall be paid by Client to Ventiv pursuant to Section I
(a) of this Exhibit A.  Within thirty (30) days of the proposed hire date of the
Ventiv Sales Representatives (as agreed to by the Parties), Ventiv shall invoice
Client for two (2) months of the Fixed Monthly

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

17

--------------------------------------------------------------------------------


 

Fees (as set forth in this Exhibit A, Section I (b) above).  Ventiv shall refund
Client or not invoice Client for the Fixed Monthly Fees for the last two
(2) months of the Term.  Commencing on the first month of Deployment, Client
will be billed monthly in advance the amount stated above as the Fixed Monthly
Fee (as set forth in this Exhibit A, Section I (b) above).  Pass-through Costs
(as set forth in Section II above) will be billed to Client at actual cost as
incurred by Ventiv.  Bonuses for Ventiv Sales Representatives (as set forth as a
pass-through cost in Section II above) shall be paid by Client to Ventiv within
ten (10) days of the Parties reaching agreement on the actual amount of the
bonuses to be paid.

 

Invoices are due upon receipt.  If not paid within 30 days of date of invoice,
there will be a finance charge of 1.5% monthly, applied to the outstanding
balance due.

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

18

--------------------------------------------------------------------------------


 

EXHIBIT B

SAMPLING OF PRODUCTS TO TARGETS

 

General

 

Ventiv shall cause the Ventiv Sales Representatives to distribute samples of
Products to Targets (and shall in no event distribute Samples to non-Targets) as
part of the detailing activity of the Ventiv Sales Representatives, under a
sampling program (the “Sampling Program”) in accordance with the terms of the
Agreement.  Any Sampling Program will be reviewed with and approved (in writing)
by Client prior to implementation it being understood that any Sampling Program
shall be Client’s program and shall comply in all respect with all Laws.  The
program shall be implemented by Ventiv and Ventiv Sales Representatives in a
manner that complies in all respects with all Laws.  The Parties agree that
Product samples shall not be considered an item of value.

 

In connection with the foregoing, Client expressly authorizes Ventiv to
distribute the Product samples during the Term (or any Additional Term) of this
Agreement.

 

If the Sampling Program provides for the shipment of samples to Ventiv’s
affiliate, Promotech Research Associates, Inc. for distribution by Ventiv to the
Ventiv Sales Representative (and thereafter to Targets), Ventiv shall store the
samples of the Products and distribute the samples to Targets (and shall in no
event distribute samples to non-Targets) in compliance with all applicable legal
requirements, including, without limitation, the PDMA.  If the Sampling Program
to which this Exhibit is attached provides for the distribution of samples by
Client directly to the Ventiv Sales Representatives, Client shall be responsible
for storage and distribution in accordance with applicable legal requirements,
including, without limitation, the PDMA. Client shall nonetheless retain all
risk of loss with respect to samples of the Products. Furthermore, Client shall
at all times maintain its own insurance with respect to loss, damage or
destruction of the Products.

 

Responsibility for Sample Distribution and Storage

 

Ventiv shall be responsible for any necessary storage of samples in the
aggregate and for distribution of samples to the Ventiv Sales Representatives.
Ventiv Sales Representatives shall be accountable for samples received by Ventiv
Sales Representatives (including any storage of samples by individual Ventiv
Sales Representatives).

 

State License Number for Targets

 

If requested in writing by Client, a list of Targets utilized by the Ventiv
Sales Representatives shall be validated by Ventiv against a current list of
state license numbers.  The fees for such service are set forth in Section IV of
Exhibit B.  All additions, changes and off-list potential Targets shall be
validated in advance by Ventiv.

 

Sample Accountability Records

 

Ventiv shall utilize a security and audit program that includes allowance for
all of: random, for cause and periodic physical inventories of samples delivered
to the Sales Representatives consistent with the PDMA and applicable regulations
of the Food and Drug

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

19

--------------------------------------------------------------------------------


 

Administration (“FDA”).  In the course of utilizing that program Ventiv will
generate Inventory Records, Reconciliation Reports and Summary Report as
required by the regulations of the FDA.

 

Written Accountability Policies

 

Ventiv will prepare written policies, provide instruction and testing concerning
those policies and (with the cooperation of Client) gather all required
information concerning Sample Accountability issues to assure that Ventiv is in
compliance with the requirements of the regulations of the FDA covering the
sampling services (if any) provided by Ventiv.  Those written policies and
procedures will address: (i) the inventory process, (ii) an inventory schedule,
(iii) the audit standards for detecting falsified and incomplete records,
(iv) what is a significant loss and how it is to be identified,
(v) responsibility for notifying the FDA, (vi) system for monitoring samples to
identify the loss or theft of samples and (vii) the standards for storage of
samples.  Those written policies and procedures shall be provided to and
accepted in writing by Client.  In addition, Client shall prepare written
policies and procedures covering shipping of samples by Client and return of
samples, as applicable. Client shall provide Ventiv with a written copy of
Client’s written policies and procedures.

 

Audit Services

 

Ventiv will develop audit procedures, random selection audits, operational
guidelines, proposed timelines and checklists to allow testing and demonstration
of PDMA compliance.  These procedures will include random and for-cause audit
criteria, on-site inventory, inspection of sample storage locations, interviews
of Sales Representatives and reconciliation services and reports. The on-site
inventory of the samples in the possession of a Ventiv Sales Representative and
related interview of that Ventiv Sales Representative (with accompanying
reconciliation services and report) shall constitute a “physical audit.”  A
physical audit, as requested by Client, shall be conducted with respect to
Ventiv Sales Representatives with appropriate subsequent reconciliation of
samples provided to that Ventiv Sales Representative. In addition to any other
physical audits, performed by either Client or Ventiv, required by the PDMA
and/or regulations thereunder and/or by the applicable written policies and
procedures for the sample accountability program, a physical audit shall be
conducted on each Ventiv Sales Representative upon termination of employment
either by Client or Ventiv.  Random signature audits will be performed by Ventiv
and the results reported to Client.

 

Shipment of Samples

 

If Client is shipping samples directly to the Ventiv Sales Representatives,
Client shall be responsible for those shipments, including using appropriate
delivery verification system and confirmation documentation. Under any Sampling
Program, Client shall provide Ventiv with a written description of that delivery
verification system and copies of the conformation documentation forms.  Client
shall provide Ventiv with all PDMA-related information concerning shipped
samples as required by FDA regulations, i.e., including lot numbers.  This
information may be delivered either electronically or on paper but in either
case within 24 hours of the shipment of the samples. Client shall also provide
all information reasonably necessary to allow Ventiv to verify the receipt of
shipped samples.

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

20

--------------------------------------------------------------------------------


 

Ventiv will ensure they receive a copy of all documents confirming shipments of
samples to the Sales Representatives, whether by Ventiv, a warehouse or Client.
Ventiv will, in all cases, reconcile the receipt of samples by each Ventiv Sales
Representative with the samples shipped to that Sales Representative, based upon
the shipping records provided to it and acknowledged of delivery provided by the
Sales Representatives.  All discrepancies between the sample shipping records
(whether by Ventiv, warehouse or Client and the acknowledgment of delivery by
the Sales Representatives shall be identified by Ventiv and reported to Client
within five (5) days of discovery.  All loss of samples or potential loss of
samples shall be investigated by Client.  To the extent either party uses a
third party vendor to provide any shipping and/or delivery verification
services, that party shall insure that the third party vendor is compliant with
all applicable federal and state laws, including the PDMA and the regulations of
the FDA.

 

Returns

 

Client shall be responsible for confirming all returns of samples by Ventiv or
the Ventiv Sales Representatives.  Client will provide Ventiv with written
confirmation of sample returns promptly after receipt by Client of the returned
sample.  The Parties recognize that Ventiv will reconcile sample data and
account for samples based (in part) on the return confirmations provided by
Client.  Client shall not remove, destroy or otherwise impair the availability
of the returned samples until either Ventiv confirms the return of samples in
the quantities reported by the Sales Representative or, if Ventiv has not begun
such confirmation after the passage of thirty (30) days following notice to
Ventiv.

 

Access to Records

 

Ventiv shall provide Client access in less than twenty-four (24) hours.

 

Notification of Client; of FDA

 

Upon Ventiv’s discovery that any Product samples have been lost or stolen,
Ventiv shall, within twenty-four (24) hours, report such theft or loss to
Client.  Client will be responsible for determining whether a “theft” or a
“significant loss” has occurred under the PDMA and the regulations of the FDA.
Client shall also be responsible for determining whether there is “reason to
believe” that a diversion of a sample or falsification of a sample record by a
Ventiv Sales Representation has occurred.  Client is responsible for reporting
the theft or loss to the FDA.

 

Recalls

 

Ventiv shall maintain such traceability records at the product code level on
samples of the Products as may be necessary to permit a recall or field
correction of the Product.  The decision to conduct and the right to control a
recall shall be solely Clients.  Ventiv shall cooperate fully with Client in
connection with any recall efforts affecting the Product.

 

Accountability Training

 

The Parties recognize that a Sampling Program will require incremental training
in sample accountability.  Ventiv, with the assistance of Client, will provide,
as part of the training, all

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

21

--------------------------------------------------------------------------------


 

Ventiv Sales Representatives with training which addresses sampling matters. 
Ventiv will consult with Client to assure that the Ventiv Sales Representatives
will use detail bags and report forms which are acceptable to Client.  Should
Ventiv and/or Client determine that follow-on training is necessary in the
future, Client will be responsible for the reasonable costs associated with such
follow-on training.

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

22

--------------------------------------------------------------------------------


 

EXHIBIT C

SALES REPORTS AND ANALYSIS

 

Work to be performed

 

Database

 

Base assumptions

 

Standard
Annual
Frequency

 

Standard
Timing

 

Typical
Turnaround

Initial Data Loads

 

Data provided from one source in basic Ventiv provided layout

 

1

 

3-6 weeks prior to deployment

 

5 business days

Universe Deletions

 

Data provided from one source in basic Ventiv provided layout

 

4

 

Quarterly

 

5 business days

Universe Merges

 

Data provided from one source in basic Ventiv provided layout

 

4

 

Quarterly

 

5 business days

Universe Additions

 

Data provided from one source in basic Ventiv provided layout

 

12

 

monthly

 

5 business days

Universe Zip/Terr Changes

 

Standard (zip code :from territory : to territory) format

 

4

 

Quarterly

 

5 business days

Minor realignments (less than 25% of universe changes)

 

Standard (zip code: from territory: to territory) format

 

4

 

Quarterly

 

10 Business Days

Target changes

 

 

 

4

 

Quarterly

 

5 business days

Data Extracts: Physician Universe

 

Format as agreed upon by Client and Ventiv

 

12

 

monthly

 

 

Data Extracts: CID Data for Physicians

 

Format as agreed upon by Client and Ventiv

 

12

 

monthly

 

 

Data Extracts to third party vendors

 

standard format-no charge for setup-per run charge (TBD with

 

 

 

 

 

10 days for initial set up/ run/qc time

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

23

--------------------------------------------------------------------------------


 

Work to be performed

 

Database

 

Base assumptions

 

Standard
Annual
Frequency

 

Standard
Timing

 

Typical
Turnaround

 

 

complexity.

 

 

 

 

 

thereafter

 

Standard
Reports

 

Base assumptions

 

Standard

Frequency

 

Standard

Timing

 

Level

 

Delivery
Mechanism

Call Activity

 

Standard Format

 

SFA synchronized data

 

Daily

 

Updated every morning by 8am

 

Nat., RD,DM

 

Portal

Territory Summary

 

Adapted to specific activity measurements and goals within set up matrix (calls,
targets only, reach, frequency, sample distribution)

 

Up to 3 promoted products

 

Weekly

 

By Wednesday of each week.

 

Monthly (Within 10 business days of close of the month)

 

Nat., RD,DM

 

 

Rep

 

Portal

 

 

Email

InVentiv intelligence

 

Adapted to specific activity measurements and goals within set up matrix (calls,
targets only, reach, frequency, sample distribution and monthly prescriber
/product data)

 

Up to 3 promoted products and 6 competitive products

 

Weekly SFA data

 

Monthly Sales Data

 

15th of each month

 

Nat., RD,DM

 

Portal

Competitive Analysis

 

Adapted to specific product/market definition

 

Monthly Prescriber based product level prescription data

 

Up to 3 promoted

 

Monthly

 

5 business days post receipt of last data input and quality control release.

 

Nat., RD,DM

 

Rep

 

Portal

 

Email

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

24

--------------------------------------------------------------------------------


 

 

 

products

 

Reps also receive a Top 25 report

 

 

 

 

 

 

 

 

Activity/Productivity aka Impact Report

 

Adapted to specific product/market definition

 

Up to 3 promoted products

 

Monthly Prescriber based product level prescription data

 

Monthly

 

5 business days post receipt of last data input and quality control release.

 

Nat., RD,DM

 

Rep

 

Portal

 

Email

 

--------------------------------------------------------------------------------

*All customizations, expedited timeframes or increases to standard frequency of
tasks will be performed at hourly rate. All Customization is scoped and signed
off by client before processing includes set-up, generation and QC of report.

 

Other available services: Scoped for workload, materials, programming , quality
control and data needs to determine applicable costing at $[***] per hour

Custom/Non-Standard and Ad hoc Reporting

Web portal access for representatives

Web Portal Customizations

Data Extract Set Up and Modification

Data Set up For Third Party Data Extracts

Payor based Reporting

Web Based Universal Maintenance

inVentiv Intelligence for Representatives

Weekly Competitive Analysis* -assumes the purchase of weekly prescriber based
data

Structured Ad hoc Analytics Hours by Tier

CDC Data Reporting - assumes the purchase of Monthly CDC based data

Recommendation Data Reporting

 

Additional report samples can be made available.

 

--------------------------------------------------------------------------------

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

25

--------------------------------------------------------------------------------